RENDERED: APRIL 30, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1587-WC

WEBSTER COUNTY COAL, LLC                                          APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                ACTION NOS. 17-WC-94604, 18-WC-01335,
                           AND 18-WC-01336


DAVID SEXTON; TONYA
MICHELLE CLEMONS,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                              APPELLEES


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND MAZE, JUDGES.

DIXON, JUDGE: Webster County Coal petitions for review of the Workers’

Compensation Board (Board) opinion entered November 25, 2020, affirming the

opinion, award, and order entered July 3, 2020, by Administrative Law Judge
(ALJ) Jeff V. Layson, III and order on reconsideration by ALJ Tonya M.

Clemons. Following review of the record, briefs, and law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

            On February 6, 2017, David Sexton was employed by Webster

County Coal as a mechanic roper performing underground maintenance. He was

driving an underground vehicle, traveling at approximately seven to eight miles per

hour, when he collided with the continuous miner machinery he was en route to

repair. He pried the steering wheel of his vehicle up and attempted to get out. He

fell to the ground; however, his left foot remained wedged under the brake pedal.

Sexton was transported from the scene of the accident to a local emergency room

where he complained of neck, back, chest, and lower left extremity pain. He

underwent physical therapy and eventually had left foot surgery. Following the

surgery, Sexton developed two blood clots, as well as complex regional pain

syndrome (CRPS).

            Sexton filed multiple workers’ compensation claims, which were later

consolidated in this action. After a formal hearing was held, the ALJ entered a

meticulous and comprehensive 22-page opinion, award, and order finding Sexton

permanently and totally disabled and awarding him permanent income and medical

benefits. Webster County Coal petitioned the ALJ to reconsider the opinion,

award, and order. On July 31, 2020, the ALJ entered a six-page, single-spaced


                                        -2-
order on reconsideration denying “all issues except for omission of identification

of evidence contradicting medical treatment and a typographical error[.]”

Thereafter, Webster County Coal appealed to the Board. On November 25, 2020,

the Board entered a 16-page opinion affirming the ALJ, and this petition for review

followed.

                           STANDARD OF REVIEW

             The appropriate standard of review for workers’ compensation claims

was summarized in Bowerman v. Black Equipment Company, 297 S.W.3d 858,

866-67 (Ky. App. 2009).

             Appellate review of any workers’ compensation decision
             is limited to correction of the ALJ when the ALJ has
             overlooked or misconstrued controlling statutes or
             precedent, or committed an error in assessing the
             evidence so flagrant as to cause gross injustice. Western
             Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.
             1992). Our standard of review differs in regard to
             appeals of an ALJ’s decision concerning a question of
             law or a mixed question of law and fact vis-à-vis an
             ALJ’s decision regarding a question of fact.

             The first instance concerns questions of law or mixed
             questions of law and fact. As a reviewing court, we are
             bound neither by an ALJ’s decisions on questions of law
             or an ALJ’s interpretation and application of the law to
             the facts. In either case, our standard of review is de
             novo. Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky.
             App. 2001); Cinelli v. Ward, 997 S.W.2d 474, 476 (Ky.
             App. 1998). De novo review allows appellate courts
             greater latitude in reviewing an ALJ’s decision.
             [Purchase Transp. Servs. v. Estate of Wilson, 39 S.W.3d


                                        -3-
816, 817-18 (Ky. 2001); Uninsured Emp’rs’ Fund v.
Garland, 805 S.W.2d 116, 117 (Ky. 1991)].

The second instance concerns questions of fact.
[Kentucky Revised Statutes (KRS)] 342.285 designates
the ALJ as finder of fact, and has been construed to mean
that the factfinder has the sole discretion to determine the
quality, character, weight, credibility, and substance of
the evidence, and to draw reasonable inferences from the
evidence. Paramount Foods, Inc. v. Burkhardt, 695
S.W.2d 418, 419 (Ky. 1985); [McCloud v. Beth-Elkhorn
Corp., 514 S.W.2d 46, 47 (Ky. 1974)]. Moreover, an
ALJ has sole discretion to decide whom and what to
believe, and may reject any testimony and believe or
disbelieve various parts of the evidence, regardless of
whether it comes from the same witness or the same
adversary party’s total proof. Caudill v. Maloney’s
Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977).

KRS 342.285 also establishes a “clearly erroneous”
standard of review for appeals concerning factual
findings rendered by an ALJ, and is determined based on
reasonableness. Special Fund v. Francis, 708 S.W.2d
641, 643 (Ky. 1986). Although an ALJ must recite
sufficient facts to permit meaningful appellate review,
KRS 342.285 provides that an ALJ’s decision is
“conclusive and binding as to all questions of fact,” and
that the Board “shall not substitute its judgment for that
of the [ALJ] as to the weight of evidence on questions of
fact[.]” Shields v. Pittsburgh & Midway Coal Mining
Co., 634 S.W.2d 440, 441 (Ky. App. 1982). In short,
appellate courts may not second-guess or disturb
discretionary decisions of an ALJ unless those decisions
amount to an abuse of discretion. [Medley v. Bd. of
Educ., Shelby Cty., 168 S.W.3d 398, 406 (Ky. App.
2004)]. Discretion is abused only when an ALJ’s
decision is arbitrary, unreasonable, unfair, or unsupported
by sound legal principles. Downing v. Downing, 45
S.W.3d 449, 454 (Ky. App. 2001).


                            -4-
             ...

             Generally, “arbitrariness” arises when an ALJ renders a
             decision on less than substantial evidence, fails to afford
             procedural due process to an affected party, or exceeds
             her statutory authority. [K & P Grocery, Inc. v.
             Commonwealth, Cabinet for Health Servs., 103 S.W.3d
             701, 703 (Ky. App. 2002)].

Substantial evidence is “that which, when taken alone or in light of all the

evidence, has sufficient probative value to induce conviction in the mind of a

reasonable person.” Bowling v. Nat’l Res. & Envt’l Prot. Cabinet, 891 S.W.2d

406, 409 (Ky. App. 1994). Our standard of review requires we show considerable

deference to the ALJ and the Board.

                                LUMBAR INJURY

             Webster County Coal first argues the ALJ erred in finding that Sexton

sustained a lumbar injury during the February 6, 2017, work-related incident.

Webster County Coal claims the evidence does not support such a finding;

Sexton’s initial treatment records do not contain lumbar spine complaints; a

subsequent MRI of Sexton’s lumbar spine only showed degenerative rather than

acute changes; and Sexton had a significant pre-existing thoracolumbar orthopedic

injury from 2013.

             These arguments were addressed by the ALJ in the order on

reconsideration. The ALJ noted that Webster County Coal stipulated to the work-

related injury on February 6, 2017, at the final hearing and did not move to set

                                         -5-
aside that stipulation. Thus, the ALJ correctly found the parties and the ALJ are

bound by the stipulation. Osborne v. Pepsi-Cola, 816 S.W.2d 643, 644 (Ky. 1991)

(citing Wagoner v. Hopkins, 531 S.W.2d 511 (Ky. 1975)).

             Also, in the order on reconsideration, the ALJ found, in addition to the

stipulation, the prior ALJ explicitly adopted the medical opinions of Dr. William

A. Ante—one of Sexton’s treating physicians—and Dr. Jeffrey A. Uzzle—who

conducted an Independent Medical Evaluation (IME) of Sexton—in finding a

work-related low back injury in the opinion, award and order. Medical records

from Dr. Ante were introduced into evidence, and he was deposed on January 22,

2020. Dr. Ante testified that Sexton “had complaints of back pain as a result of the

work injury. He denied any consistent back pain prior to that work injury and has

had consistent back pain and related symptoms since then.” Dr. Ante’s records and

testimony provide a causal link between Sexton’s current back pain and this

accident. Dr. Uzzle’s report dated October 27, 2018, following the IME was also

made part of the record. The report specifically noted Sexton’s prior back injury in

2013, but also attributed Sexton’s current back pain to this accident. Dr. Uzzle

opined that the prior injury had resolved and Sexton’s “chronic low back pain has

been aggravated by this 2/6/17 work injury.” Additional medical records were

provided from the date of the accident indicating a back injury, including a lumbar

CT with a history reading, “Mining accident. Back injury, initial encounter.


                                         -6-
Thoracic spine pain. Lumbar spine pain.” Accordingly, the Board correctly

determined the ALJ acted within his authority in finding that Sexton sustained a

back injury from this accident. This finding is supported by substantial evidence

and will not be disturbed.

                COMPLEX REGIONAL PAIN SYNDROME (CRPS)

                Webster County Coal next argues the ALJ erred in finding Sexton has

CRPS based on Drs. Ante’s and Uzzle’s opinions, claiming they were either not

based on the AMA Guides1 or not based on the correct version of the AMA

Guides. Under KRS2 342.0011(35) and KRS 342.0011(37), impairment ratings in

workers’ compensation cases for physical injuries are determined by the Fifth

Edition of the AMA Guides.

                Although Dr. Uzzle mentioned and referred to the Sixth Edition of the

AMA Guides in his report, he specifically stated that he utilized the Fifth Edition

in assigning Sexton’s impairment ratings, including the impairment rating for

CRPS. Dr. Ante only referenced the Fifth Edition in his reports, dated September

18, 2019, and October 6, 2019, assigning Sexton’s impairment ratings for his

disabilities, including CRPS. Thus, Webster County Coal’s argument that these




1
 Guides to the Evaluation of Permanent Impairment, Fifth Edition, Linda Cocchiarella &
Gunnar B. J. Anderson, American Medical Association (AMA Press 2000).
2
    Kentucky Revised Statutes.

                                            -7-
findings are not in accordance with the AMA Guides, and by extension fail to

constitute substantial evidence, is without merit.

               We further note the case herein is factually distinguishable from Jones

v. Brasch-Barry General Contractors, 189 S.W.3d 149, 153 (Ky. App. 2006),

which Webster County Coal cites in its argument. In Jones, the doctor’s findings

were not in accordance with the AMA Guides, as that doctor assigned a much

higher impairment rating for the condition than provided for by the AMA Guides.

Here, the impairment ratings were based on and in line with the appropriate

version of the AMA Guides, and the ALJ was entitled to rely upon them.

                       PERMANENT TOTAL DISABILITY (PTD)

               Under Kentucky’s Workers’ Compensation Act,3 “‘Permanent total

disability’ means the condition of an employee who, due to an injury, has a

permanent disability rating and has a complete and permanent inability to perform

any type of work as a result of an injury[.]” KRS 342.0011(11)(c). “‘Work’

means providing services to another in return for remuneration on a regular and

sustained basis in a competitive economy[.]” KRS 342.0011(34).

               Here, the ALJ clearly complied with the law as set forth in City of

Ashland v. Stumbo, 461 S.W.3d 392 (Ky. 2015). In that case, the Court held:

               an ALJ is required to undertake a five-step analysis in
               order to determine whether a claimant is totally disabled.

3
    KRS Chapter 342.

                                          -8-
            Initially, the ALJ must determine if the claimant suffered
            a work-related injury. Here, the parties stipulated that
            Stumbo suffered a work-related injury; therefore, the
            ALJ was not required to make that finding. Next, the
            ALJ must determine what, if any, impairment rating the
            claimant has. Here, the ALJ listed the various
            impairment ratings assigned to Stumbo by the physicians.
            However, the ALJ never found which impairment rating
            Stumbo actually has. Having failed to determine what
            impairment rating Stumbo has, the ALJ could not then
            determine what permanent disability rating Stumbo has.
            Thus, the ALJ failed to satisfy the second and third steps
            of the analysis. Next, an ALJ is required to determine
            that the claimant is unable to perform any type of work.
            Here, the ALJ attempted to undertake this analysis, but,
            as noted by the Board and the Court of Appeals, he fell
            short. An ALJ cannot simply state that he or she has
            reviewed the evidence and concluded that a claimant
            lacks the capacity to perform any type of work. The ALJ
            must set forth, with some specificity, what factors he or
            she considered and how those factors led to the
            conclusion that the claimant is totally and permanently
            disabled. Such findings are particularly crucial in a case
            such as this where: part of Stumbo’s condition and
            arguably some of his restrictions are related to his pre-
            existing antiphospholipid syndrome; Stumbo testified he
            could perform sedentary work with accommodations; no
            physician imposed any restrictions that would foreclose
            Stumbo from performing sedentary work; Stumbo has
            performed a wide-range of work activity; and Stumbo
            has obtained 90 hours of college credits. Finally, an ALJ
            must determine that the total disability is the result of the
            work injury.

Id. at 396-97. These five factors are the same as those in Ira A. Watson Dep’t

Store v. Hamilton, 34 S.W.3d 48 (Ky. 2000), mentioned by Webster County Coal.




                                         -9-
             Additionally, in Arnold v. Toyota Motor Manufacturing, 375 S.W.3d

56, 61-62 (Ky. 2012), the Court held:

             Mindful that Chapter 342 and the Kentucky Constitution
             require review of decisions in post-1987 workers’
             compensation claims by the Board, the Court of Appeals,
             and the Supreme Court, when requested, we conclude
             that KRS 342.275(2) and KRS 342.285 contemplate an
             opinion that summarizes the conflicting evidence
             concerning disputed facts; weighs that evidence to make
             findings of fact; and determines the legal significance of
             those findings. Only when an opinion summarizes the
             conflicting evidence accurately and states the evidentiary
             basis for the ALJ’s finding does it enable the Board and
             reviewing courts to determine in the summary manner
             contemplated by KRS 342.285(2) whether the finding is
             supported by substantial evidence and reasonable.

(Footnotes omitted). Webster County Coal contends the ALJ failed to set forth the

legal significance of his findings concerning Sexton’s inability to return to work.

             This argument is refuted by the Board, which opined:

             The ALJ explained the five-step process required to
             support his determination of permanent total disability.
             He found Sexton sustained compensable work-related
             injuries. He next determined Sexton has a 35%
             impairment rating based upon Dr. Ante’s assessment.
             The ALJ next translated the impairment rating to a
             disability rating in accordance with KRS 342.730. The
             ALJ next determined Sexton is unable to perform any
             work. He specifically noted that even Dr. Lyon
             conceded Sexton is limited to sedentary work. We
             note that Dr. Lyon’s concession on this point is the
             only medical evidence indicating Sexton, an
             underground coalminer, could perform any activities.
             Despite that concession, Dr. Lyon opined Sexton is
             unable to return to his previous work. Based upon

                                        -10-
             the evidence, the ALJ determined Sexton’s inability to
             work is due to the residual limitations from his work
             injuries.

(Emphasis added). Based on our review of the ALJ’s opinion, award, and order,

we agree with the Board’s characterization of same. We further note the ALJ also

found “Sexton credibly testified that he is not particularly computer literate and

there is no evidence that he has any experience or transferrable skills which would

qualify him for any type of sedentary gainful employment,” and “Sexton testified

that his post-injury medications have adversely affected his memory.” The ALJ

concluded the fact Sexton “cannot walk, stand or climb for any substantial period

of time or on a regular and continuous basis make[s] him unemployable.”

             The case herein is distinguishable from the unpublished case of

Richmond v. Masco Building Cabinet Group, No. 2013-CA-1733-WC, 2014 WL

6696665 (Ky. App. Nov. 26, 2014), where “the ALJ’s opinion [was] conclusory,

merely listing facts on which he relied without explanation concerning their

occupational significance vis-à-vis his ultimate legal determination of PTD.” Id. at

*5. As an unpublished case, we need not discuss this case further. Even so, here,

although the ALJ may have minced words, there is no doubt as to the relevant facts

which support the finding that Sexton is unable to work, nor is there any doubt as

to their legal significance.




                                        -11-
             Nevertheless, Webster County Coal asserts the ALJ’s finding that

Sexton is permanently and totally disabled is not supported by Kentucky case law,

namely Osborne v. Johnson, 432 S.W.2d 800 (Ky. 1968). Ironically, Osborne

indeed supports the ALJ’s findings. It held, “If the board finds that the workman is

so physically impaired that he is not capable of performing any kind of work of

regular employment . . . the man will be considered to be totally disabled.” Id. at

803. Here, the ALJ found Sexton’s inability to “walk, stand or climb for any

substantial period of time or on a regular and continuous basis make[s] him

unemployable.” This finding makes Sexton permanently and totally disabled as a

matter of Kentucky law under both the Act and applicable case law.

             We further agree with the Board herein that “[t]he ALJ appropriately

outlined the steps necessary, and outlined the evidence he relied upon in reaching

his determination. The ALJ properly analyzed the claim, and his decision falls

squarely within his discretion. Therefore, his determination on this issue will

remain undisturbed.”

                                  CONCLUSION

             For the foregoing reasons, the Opinion of the Workers’ Compensation

Board is AFFIRMED.



             ALL CONCUR.


                                        -12-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE DAVID
                         SEXTON:
Brandy B. Hassman
Lexington, Kentucky      McKinnley Morgan
                         London, Kentucky




                       -13-